                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 RIVER CROSS LAND COMPANY, LLC, a
 Florida limited liability company,

                       Plaintiff,                 CASE NO.: 6:18-cv-1646-ORL-22-KRS


 v.

 SEMINOLE COUNTY, a political
 subdivision of the State of Florida,

                   Defendant.
 _________________________________/

           DEFENDANT, SEMINOLE COUNTY’S MOTION TO DISMISS
                 AND ALTERNATIVE MOTION TO STRIKE

       Defendant, Seminole County (the “County”), by and through its undersigned attorneys

and pursuant to Rules 12(b)(6), 12(b)(1), and 12(f) of the Federal Rules of Civil Procedure,

hereby moves this Honorable Court to dismiss the Complaint dated October 2, 2018, filed by

Plaintiff, River Cross Land Company, LLC (the “Developer” or “River Cross”), and strike

Paragraph 10 of the Complaint and, in support thereof, states as follows:

                                    Preliminary Statement

       In the instant case, Plaintiff, a non-minority developer, using the Fair Housing Act

(“FHA”) 42 U.S.C. § 3601, et seq., is prematurely challenging Seminole County’s

Comprehensive Plan Rural Boundary Line and Comprehensive Future Land Use Amendment

to get its proposed private mixed-use development, known as the River Cross Project, built in

an undeveloped area.      Plaintiff relies upon the Seminole County Board of County




                                              1
Commissioners’ decision that Plaintiff’s application to change the County’s Comprehensive

Plan and Future Land Use Amendment was incomplete as the entire basis of this action.

       Plaintiff’s claims fail for the following independent reasons:

       1. Plaintiff lacks standing to bring this FHA claim against the County.

       2. Plaintiff’s claim is not ripe.

       3. Plaintiff has failed to plead the necessary facts to state a claim. Specifically, Plaintiff

has not adequately alleged disparate impact and causation, which are required to proceed with

a claim under the FHA.

       4. Plaintiff’s claims for injunctive relief are barred.

                                 Statement of Relevant Facts

       Seminole County’s approximately 220,000 acres, like many Florida counties, is made

up of denser urban pockets and less dense rural areas. The Econlockhatchee River (“Econ

River”) acts as the current rural boundary where the land east of the Econ River is

predominately rural, and the western acreage is predominately urban and contains most of the

County’s cities such as Lake Mary and Sanford. See Complaint ¶ 5. This is by design; Seminole

County’s Board of County Commissioners understands the necessity for responsible growth to

prevent urban sprawl. Id.

       In 1991, the Board of County Commissioners created the East Rural Area of Seminole

County when it adopted the 1991 Seminole County Comprehensive Plan Update. See

Transcript of Seminole County Board of County Commissioners Meeting, held at 1:30 p.m.,




                                                 2
on August 14, 2018, (the “Board Transcript”)1, attached as Exhibit “A” p. 39. This was done

as a planning technique “to protect the character of the area as agricultural and rural

residential,” and as a business decision to ensure the cost-effective provision of public services

and to discourage urban sprawl and limit urban uses to eliminate the need for significant

investments in capital improvements. Id.

        In 2004, the voters of Seminole County amended the Seminole County Home Rule

Charter, originally established in 1989, to establish a Rural Boundary and a Rural Area. Article

V, Section 5.2, Seminole County Home Rule Charter, attached as Exhibit “B.” The County

focused its planning policy on maximizing the development potential in the urban area, which

would create compact land use patterns that discouraged urban sprawl and decreased

automobile trips. Board Transcript p. 41.

        On May 1, 2018, Plaintiff applied to develop approximately 670 acres of real property

(the “Property”) located in the East Rural Area consisting of 600 single-family residential lots,

270 townhome lots, 500 multi-family units and 1.5 million square feet of commercial uses (the

“Mixed-use Development”). Complaint ¶ 11. To develop the Mixed-use Development,

Plaintiff applied to Seminole County for amendment to its Comprehensive Plan to amend the

Rural Boundary Line to remove the Property from the East Rural Area, to amend the County’s

Future Land Use Map to also remove the Property from the Rural Boundary Line and to rezone

the Property. Complaint ¶ 12. The application, of course, required a thorough plan because the

Mixed-use Development falls within the East Rural Area, and is otherwise completely



1 As discussed, infra, portions of this Motion are made pursuant to Rule 12(b)(1), Federal Rules of Civil
Procedure, and, as such, the court may consider, on these issues, extrinsic evidence outside the four corners of
the Complaint. See Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009).


                                                       3
undeveloped and outside Seminole County’s existing utility area. Board Transcript p. 36.

Plaintiff’s application went through one review cycle with the Development Review

Committee (“DRC”) and Plaintiff chose not to respond to the DRC comments or resubmit.

Board Transcript p. 37. Instead, Plaintiff went to the Planning and Zoning Commission, who

determined the application was incomplete. Id. Finally, the Board of County Commissioners

also determined that Plaintiff’s application was incomplete and incompatible with other

development for the area2. Id. at 122.

         While the Complaint alleges, “Plaintiff guaranteed that at least 15% of the residential

real estate in the River Cross Project would be designated as affordable housing,” Developer’s

submission stated that Developer would be applying for Florida Housing Finance Corporation

funding and if they did not receive that funding, all designated affordable units would revert

to market rate units. Board Transcript p. 120. Therefore, the commitment in the Development

Order to provide 15% affordable housing is not a guarantee to provide a specific percentage of

affordable units – in fact, it does not guarantee any affordable units. See also Board Transcript

p. 35 (“however the proposed development order and master plan have no provisions or

commitments to ensure the development of affordable units, nor do the documents specify

what income level would be served.”).


2 Board Transcript p. 122, “Commissioner Dallari stated in going through the submittal, hearing the testimony,
and basing his decision on the evidence presented today, he feels the application is incomplete and he would like
to make a motion.” See also Board Transcript p. 36-37, “such analysis, as outlined in the staff report, was not
provided with the application,” “Application does not demonstrate these three conditions have been met,”
“application did not adequately address how the needed transportation improvements to support the proposed
development would be funded or constructed,” “the report is incomplete.” These are just several examples of the
multiple times the Board references the incompleteness of River Cross’s application. Further, other than being
incomplete, the Application was inconsistent with the Comprehensive Plan and Land Development Code, and
incompatible with the trend of development in the area. See Board Transcript p. 38-39.




                                                       4
        Typically, a final denial by the Board of County Commissioners could be appealed to

a Florida Circuit Court for review under the “fairly debatable test.” Coastal Dev. of N. Fla.,

Inc. v. City of Jacksonville Beach, 788 So. 2d 204, 205 (Fla. 2001) (holding that small-scale

comprehensive plan amendments are legislative in nature and subject to the “fairly debatable

standard,” which is a highly deferential standard requiring approval of land use planning action

if reasonable persons could differ as to its propriety); City Envtl. Servs. Landfill, Inc. of Fla. v.

Holmes Cty., 677 So. 2d 1327, 1332 (Fla. 1st DCA 1996) (holding that denial of a proposed

amendment to comprehensive land use plan was legislative action). Developer, however, prior

to obtaining a decision on the merits by the Board of County Commissioners, did not bring a

suit in the appropriate Florida Circuit Court, and attempts instead to use the FHA as a “hook”

for federal jurisdiction. The decision that Developer appeals, however, is not the final step in

the process to amend the Comprehensive Plan.

        Even if the Board of County Commissioners had approved Plaintiff’s transmittal, the

project would still remain in the early stages of final approval. First, pursuant to Section

163.3184(3) Florida Statutes, the decision would be reviewed and commented upon by the

Florida Department of Economic Opportunity and the Board of County Commissioners would

hold a second public hearing. Board Transcript p. 33. If the project was again approved, any

aggrieved party would have an opportunity to file a petition for a formal hearing with the

Florida Division of Administrative Hearings. Id.

        Seminole County’s Comprehensive Plan and Land Development Code are designed to

keep the rural property in Seminole County rural and designed to “maximiz[e] the development

potential in the urban area . . . .” See Board Transcript p. 41; see generally Board Transcript p.



                                                 5
39-41. Seminole County’s denial of Developer’s incomplete application to amend the

Comprehensive Plan and to develop the Mixed-use Development in order “to preserve the rural

character of the area” has led Plaintiff to file this lawsuit. Id. at 40.

                                         Legal Authority

I.      Standards

        a.      12(b)(6)

        Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a claim based on a

plaintiff’s “failure to state a claim upon which relief can be granted.” “A pleading that states

a claim for relief must contain . . . a short and plain statement of the claim showing that the

pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). “[D]etailed factual allegations” are

not required, but “[a] pleading that offers ‘labels and conclusions' or ‘a formulaic recitation of

the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial

plausibility requires the plaintiff to plead facts that allow “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Thus, the Court is not required to accept as true a legal conclusion merely

because it is labeled a “factual allegation” in the complaint; it must also meet the threshold

inquiry of facial plausibility. Id.

        b.      12(b)(1)




                                                  6
       Standing and ripeness go to this Court’s subject matter jurisdiction. Stalley ex rel. U.S.

v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (per curiam).

The party “invoking federal jurisdiction bears the burden of establishing” standing. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992). Questions of subject matter jurisdiction are

addressed under Rule 12(b)(1) of the Federal Rules of Civil Procedure. Attacks on the factual

underpinnings of jurisdiction allow a court to “consider extrinsic evidence” rather than solely

taking the complaint’s allegations as true. Carmichael v. Kellogg, Brown & Root Servs., Inc.,

572 F.3d 1271, 1279 (11th Cir. 2009); Core Construction Services Southeast, Inc. v. Crum &

Forster Specialty Insurance Co., No. 6:14-cv-1789-Orl-31KRS, 2015 WL 3929696, *1 (M.D.

Fla. June 25, 2015) (a court “may look outside of the pleadings . . . to the factual circumstances”

when determining ripeness) (citing Strickland v. Aldeman, 74 F. 3d 260, 266 (11th Cir. 1996)).

With factual attacks, “the burden is on the plaintiff to prove that jurisdiction exists.” Gibbs v.

United States, 865 F. Supp. 2d 1127, 1135 (S.D. Fla. 2012) (quoting OSI, Inc. v. United States,

285 F.3d 947, 951 (11th Cir. 2002)).

II.    Plaintiff Lacks Standing to Assert These FHA Claims Against the County

       The FHA arises out of a governmental concern with protecting the victims of housing

discrimination; however, the injuries over which this Developer sues are far from the intent of

the statute. Plaintiff, a private company in the business of developing property at all levels of

the economic spectrum, asserts standing based on its individual fiscal consequences of the

County’s long-held rural boundary. This burdensome type of FHA litigation is neither

necessary nor appropriate to enforcing the FHA’s important anti-discrimination objectives –

particularly when this Plaintiff does not guarantee that it will build a single low income housing



                                                7
unit. To allow Developer to sue in this case would allow too expansive of an approach to

standing and would allow non-minority developers (who may not even assist minority

residents) to sue over economic injuries that are not derivative of any discrimination against

third parties. This Court should find that Plaintiff lacks standing.

       While the Supreme Court has said that standing under the FHA is as broad as is

permitted by Article III of the Constitution, see Gladstone Realtors v. Village of Bellwood, 441

U.S. 91, 108 (1979), it is not unlimited. See Village of Arlington Heights v. Metropolitan

Housing Development Corporation, 429 U.S. 252 (1977) (Developer could assert its own

rights to be free of arbitrary and irrational zoning decisions, but would not have the right to

claim discrimination because a corporation has no racial identity and cannot be the target of

discrimination); Nasser v. City of Homewood, 671 F.2d 432, 437 (11th Cir. 1982) (finding that

the landowner-plaintiffs did not have standing, as they failed to show more than an economic

interest affected by the defendant's rezoning decision); South-Suburban Hous. Ctr. v. Greater

South Suburban Bd. of Realtors, 935 F.2d 868, 880 (7th Cir. 1991) (finding that Realtors did

not have standing to pursue FHA claims). This broad standing does not mean that each and

every person or entity has standing under the FHA. In fact, no case has ever found standing in

this distinguishable context.

       FHA standing case law has significantly evolved since Gladstone Realtors, which

limited the prudential aspects of standing in favor of the FHA statutory boundaries. Gladstone

Realtors, 441 U.S. at 100. However, the Supreme Court has made it clear that certain aspects

that are sometimes thought of as “prudential” are mislabeled, and must be considered in FHA

cases. See Lexmark Int’l Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014); Bank



                                                8
of America Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1302-03 (2017). The standing

question courts must answer is “whether the statute grants the plaintiff the cause of action that

he asserts.” Bank of America Corp., 137 S. Ct. at 1302. The first consideration courts review

in FHA cases is whether a plaintiff comes within the zone of interests. Id. at 1302-03. A

second consideration is whether a plaintiff may assert the rights of another through its claim.

South-Suburban Hous. Ctr. v. Greater South Suburban Bd. of Realtors, 935 F.2d 868, 880 (7th

Cir. 1991). Here, the answer to both questions is no. Plaintiff does not come within the zone

of interests protected under the FHA and has no standing to assert the rights of any third parties.

       a.      Plaintiff Does Not Fall Within the Zone of Interests

       A statute only provides a cause of action to “plaintiffs whose interests ‘fall within the

zone of interests protected by the law invoked.’” Lexmark Int'l, Inc., 572 U.S. at 129 (quoting

Allen v. Wright, 468 U.S. 737, 751 (1984)). To be considered an “aggrieved person” under the

statute, a litigant must fall within the zone of interests protected under the FHA. Bank of Am.

Corp., 137 S. Ct. at 1299. The zone of interests test “exclude[s] plaintiffs who might

technically be injured in an Article III sense but whose interests are unrelated to the statutory

prohibitions in [the statute].” Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 177-78 (2011)

(applying the zone of interest principle to Title VII actions, which, under 42 U.S.C. § 2000e-

5(b), (f)(1), also authorizes aggrieved persons to file an action.).

       This Developer is not within the zone of interests protected by the FHA. In enacting

the FHA, Congress sought to protect individuals' right to fair housing and to live in integrated

communities. It demonstrated no concern with developers’ interests in ignoring a County’s

meaningfully-determined rural boundary to possibly provide a small amount of affordable



                                                 9
housing as an objective of the FHA. Allowing this FHA litigation to proceed will allow a non-

minority owned developer to pursue theories that are at odds with the interest of the minority

persons seeking housing, for whom the FHA was enacted. This unusual attempt to exploit the

FHA to support a non-minority developer’s economic interests disturbs the important concerns

that drove the enactment of the FHA.

        “There is no indication that the Court [in Gladstone] intended to extend standing . . . to

plaintiffs who show no more than an economic interest which is not somehow affected by a

racial interest.” Nasser v. City of Homewood, 671 F.2d 432, 437–38 (11th Cir. 1982).

Therefore, this Plaintiff’s interests and injury must be reviewed before it can establish standing

under the FHA. Id.

        In Nasser, landowners brought a suit under the FHA challenging a city’s decision to

rezone their property from multifamily residential to single-family residential. The Eleventh

Circuit found that the plaintiff lacked standing and held that the plaintiff could not recover

purely economic damages under the FHA based upon a diminution in property values. Id.

        Nasser is not only the law of this Circuit, but is particularly instructive because this

Plaintiff seeks economic damages under the FHA based upon a purely economic injury. This

Plaintiff cannot claim any racial interest, particularly when any interest derives solely from the

“possible” creation of 100 affordable housing units. This economic interest that is not affected

by a racial interest is insufficient to provide Plaintiff standing to bring this lawsuit.

        b.      Plaintiff Cannot Assert the Rights of Third Parties

        Pursuing a claim based upon the equal protection rights of potential minority affordable

housing renters is unavailable for this plaintiff. “When a person or entity seeks standing to



                                                 10
advance the constitutional rights of others, we ask two questions: first, has the litigant suffered

some injury in fact, adequate to satisfy Article III's case-or-controversy requirement; and

second, do prudential considerations which we have identified in our prior cases point to

permitting the litigant to advance the claim?” Caplin & Drysdale, Chartered v. United States,

491 U.S. 617, 623 n.3 (1989). An equal protection claim rests on the legal rights of the

affordable housing users for whom the laws were enacted to assist. Therefore, minority home

buyers and renters – not wealthy Caucasian developers – may properly bring a fair housing

claim.

         A developer may only have standing to assert other’s claims when the enjoyment of

the potential affordable housing user’s right is “inextricably bound up with the activity the

litigant wishes to pursue.” Singleton v. Wulff, 428 U.S. 106, 114 (1976). Unless the developer

is “as effective a proponent” of the cause, meaning that the priorities are similar and aligned,

the developer will lack standing to pursue the suit. Id. at 115; South-Suburban Hous. Ctr., 935

F.2d at 880.

         In South Suburban Hous. Ctr., the Seventh Circuit found that the Realtors failed to

demonstrate a true relationship between their interest in pursuing particular real estate

marketing practices and the constitutional rights of specific potential minority home buyers.

The Realtors were unable to point to a single minority home buyer who was deprived of his

equal protection rights as a result of the marketing plan. Therefore, the relationship between

the Realtors and the potential minority home buyers did not reflect the similarity in interest

required despite the Realtor’s strong philosophical commitment to a housing market in which

equal opportunity is realized through color blind marketing. “[T]he courts should not



                                                11
adjudicate [constitutional] rights unnecessarily, and it may be that in fact the holders of those

rights either do not wish to assert them, or will be able to enjoy them regardless of whether the

in-court litigant is successful or not.” Singleton, 428 U.S. at 113–14. Therefore, the Court

concluded that the claim rested on the rights of third parties – those seeking homes.

       The same is true here. Plaintiff Developer does not have standing to pursue claims for

those minority renters or purchasers who possibly would receive housing in the proposed

development. The Complaint contains no allegations regarding whether minority persons

actually intend to live in the proposed development. Rather, it expects the reader to infer that

simply by building affordable units, it will change the percentage of minorities in the

community. While the inference is suspect for many reasons, the fact that the proposed

development will not include any affordable units if funding is not ultimately approved by the

Florida Housing Finance Corporation, is fatal. The relationship between this Developer and

any theoretical minority home renter or purchaser does not reflect the similarity in interest

required and would not serve justice.

III.   This Case Should be Dismissed Because it is not Ripe for Adjudication

       Article III of the U.S. Constitution, limiting the jurisdiction of federal courts to actual

cases or controversies, requires consideration of whether a plaintiff's claims are ripe for review.

Konikov v. Orange County, Florida, 410 F.3d 1317, 1322 (11th Cir. 2005) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 559-60 (1992)). The ripeness doctrine protects federal

courts from engaging in speculation or wasting their resources through the review of potential

or abstract disputes. “The doctrine seeks to avoid entangling courts in the hazards of premature

adjudication,” Digital Properties, Inc. v. City of Plantation, 121 F.3d 586, 589 (11th Cir. 1997),



                                                12
and to shield agencies from judicial interference “until an administrative decision has been

formalized and its effects felt in a concrete way by the challenging parties.” Abbott Labs. v.

Gardner, 387 U.S. 136, 148-49 (1967), abrogated on other grounds by Califano v. Sanders,

430 U.S. 99 (1977).

       In deciding the ripeness of a claim, a court inquires into (1) whether the issues are fit

for judicial decision, and (2) the hardship to the parties of withholding court consideration.

Digital Properties, 121 F.3d at 589. Federal courts have applied this two-prong ripeness

analysis to claims arising under the Fair Housing Act, which permits enforcement of housing

discrimination claims without the need to exhaust the administrative process.

       A ripe claim is one in which the injury has been inflicted by an act that is complete and

cannot be undone. If a claim is not ripe for review, the court lacks subject matter jurisdiction.

A ripe claim is one where a plaintiff can establish that the body “charged with implementing

the regulations has reached a final decision regarding the application of the regulations to the

property at issue.” Williamson County Regional Planning Commission v. Hamilton Bank of

Johnson City, 473 U.S. 172, 191 (1985). The Board of County Commissioners explicitly

denied Plaintiff’s application due to it being incomplete. “Decisions on ripeness are fact

sensitive” and the court must review the facts leading to the filing of this lawsuit. Strickland

v. Alderman, 74 F.3d 260, 265 (11th Cir. 1996).

       The Complaint details the Plaintiff’s application process to Seminole County for an

amendment to its Comprehensive Plan to amend the Rural Boundary Line, amend the County’s

Future Land Use Map, as well as rezone the property at issue. Complaint ¶ 12. As detailed in

the Complaint, this application process was first initiated on May 1, 2018. Id. The Complaint



                                               13
details the short three and a half months of meeting with Seminole County, the Development

Review Committee, the Planning and Zoning Commission, and the Board of County

Commissioners. Id. ¶¶ 12-20. The Complaint, however, leaves out the reason for which the

Plaintiff’s application was denied – the fact that it was incomplete.3

        A principal aspect of ripeness is finality. Lawsuits based on acts of governmental

bodies are not ripe until that body makes a final decision and a court should not review claims

based on preliminary or non-final decisions. See Executive 100, Inc. v. Martin County, 922

F.2d 1536 (11th Cir. 1991). The County’s decision not to transmit a Comprehensive Plan

Amendment due to Plaintiff’s application being incomplete is not a final decision as to the

merits regarding the proposed amendments to the Comprehensive Plan Rural Boundary Line,

Future Land Use Amendment, or even the zoning questions. If any individual or developer

could gain the right to sue in federal court based on a finding of a deficient application, it would

render the requirement of finality meaningless. This would allow any entity to shortcut its way

into federal court by providing less than the bare minimum required for the County to make

any merit-based decision and bring the dispute straight to the judiciary.

        While FHA claims do not require an exhaustion of administrative remedies, the

question here, then, is what is required before a developer can bring an FHA claim? While a

facially discriminatory law may be challenged prior to determining its application, that is not

the standard for this Developer, who alleges disparate-impact, not a facially discriminatory

law. To show ripeness under a reasonable accommodation claim, a plaintiff must show that it


3
  Board Transcript p. 122 “Commissioner Dallari stated in going through the submittal, hearing the testimony,
and basing his decision on the evidence presented today, he feels the application is incomplete and he would
like to make a motion.”


                                                      14
has afforded the appropriate local authority a reasonable opportunity to consider its request.

Caron Found. of Fla., Inc. v. City of Delray Beach, 879 F. Supp. 2d 1353, 1365 (S.D. Fla.

2012). In Caron Foundation, the court dismissed a claim under the FHA for ripeness because

the plaintiff had failed to provide the city with all relevant information requested to evaluate

the plaintiff’s application for a zoning variance. Id. The court noted that the plaintiff failed to

show its claim was ripe when the city simply did not have sufficient information to provide the

plaintiff its requested zoning variance.      Because the plaintiff could have provided that

information, the claim was unripe.

        A claim is not ripe until all of the underlying facts are certain. Here it is not certain, if

Plaintiff went through the application process a standard number of times (which it could have

done and still can do after waiting twelve months – see Section 30.46, Seminole County Land

Development Code) and fixed the incomplete deficiencies in its application, whether the

County would deny the development sought. Ignoring this lack of finality would effectively

treat the ripeness of this case as if this was a challenge to a facially discriminatory policy,

which it is not.

IV.     Plaintiff’s Claims Should be Dismissed Because it Fails to Allege Facts Required
        to Maintain A Disparate Impact Claim

       Lawsuits targeting zoning laws and other housing restrictions claiming unfair exclusion

of minorities from certain neighborhoods without sufficient justification are the basis of

disparate-impact liability. In contrast to a disparate-treatment case, where discriminatory intent

must be shown, disparate-impact claims challenge anything that has a disproportionately

adverse effect on minorities and is otherwise unjustified by a legitimate rationale. Although

disparate-impact liability under the FHA can counteract unfair prejudice, it has and should be


                                                 15
limited. Texas Dep't of Hous. & Cmty. Affairs v. Inclusive Communities Project, Inc., 135 S.

Ct. 2507 (2015).

       a.      Plaintiff Fails to Adequately Assert Disparate Impact

       “Inclusive Communities requires that an FHA disparate impact complaint (1) show

statistically-imbalanced [practices] which adversely impact a minority group; (2) identify a

facially-neutral policy used by Defendants; (3) allege that such policy was ‘artificial, arbitrary,

and unnecessary;’ and (4) provide factual allegations that meet the ‘robust causality

requirement’ linking the challenged neutral policy to a specific adverse racial or ethnic

disparity.” City of Miami v. Wells Fargo & Co., No. 13-24508-CIV, 2016 WL 1156882, at *4

(S.D. Fla. Mar. 17, 2016) (emphasis added).

       In Wells Fargo, the court held that the plaintiffs’ contentions that minorities were

“targeted” did not allege a facially neutral policy and instead alleged “intentional conduct,

which is not a basis for a disparate impact FHA claim under the pleading standards set forth in

Inclusive Communities.” Id. Further, plaintiffs did not allege facts demonstrating the policies

constituted “artificial, arbitrary, and unnecessary barriers.” Id.

       The allegations in Plaintiff’s Complaint also fail to specify the facially-neutral policy.

When closely reviewed, it is not a policy itself about which Plaintiff complains. Rather, the

complaints relate to the County’s failure to make an exception for Plaintiff. Additionally,

Plaintiff must allege that the policy itself is “artificial, arbitrary, and unnecessary.” Here,

Plaintiff does not allege that the Rural Boundary itself is “artificial, arbitrary, and

unnecessary,” rather, the Complaint alleges that not providing Plaintiff an exception to the

policy (which policy is applied consistently and not arbitrarily), was arbitrary. See Complaint



                                                16
¶¶ 21, 25. (“[Defendant’s] arbitrary refusal to approve Plaintiff’s proposed amendments . . .

.”) (emphasis added). Therefore, Plaintiff’s Complaint fails to meet the requirements specified

in Inclusive Communities.

        b.      Plaintiff Fails to Adequately Assert Causation

        The final element, which Plaintiff does not meet, is the “robust causality requirement”

that courts must insist on at the “prima facie stage” linking a defendant's conduct to the racial

disparity. Inclusive Communities, 135 S. Ct. at 2523. This robust causality requirement

“protect[s] defendants against abusive disparate-impact claims” and ensures that “‘[r]acial

imbalance . . . does not, without more, establish a prima facie case of disparate impact’” and

thus protects defendants from being held liable for racial disparities they did not create.” Id. at

2523-24 (quoting Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 653 (1989)), superseded

by statute on other grounds, 42 U.S.C. § 2000e–2(k). “Without adequate safeguards at the

prima facie stage, disparate-impact liability might cause race to be used and considered in a

pervasive way and ‘would almost inexorably lead’ governmental or private entities to use

‘numerical quotas,’ and serious constitutional questions then could arise. Id. at 2523 (quoting

Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 653 (1989)). Disparate-impact claims must

be aimed at “removing artificial, arbitrary, and unnecessary barriers,” rather than “displac[ing]

valid governmental and private priorities.” Id. at 2524. These limitations are necessary to

protect defendants against abusive disparate-impact claims.

        Causation is the most important pleading element for a disparate-impact claim. A

disparate-impact claim that relies on a statistical disparity “must fail if the plaintiff cannot point

to a defendant's policy or policies causing that disparity.” Id. at 2523. (emphasis added). The



                                                 17
Court must carefully examine whether Plaintiff has made out a prima facie case of disparate

impact.     Failing to allege facts or produce statistical evidence demonstrating a causal

connection is fatal to a prima facie case. Wards Cove, 490 U.S. at 653 (emphasis added).

Plaintiff has not even attempted to meet this requirement.

          In Wards Cove, the plaintiffs based their claim on statistics showing a

disproportionately low percentage of minorities in the job positions at issue. Wards Cove, 490

U.S. at 657. The Court held that plaintiffs had not made out a prima facie case because they

“have to demonstrate that the disparity they complain of is the result of one or more of the

employment practices that they are attacking here.” Id. (emphasis added).

          The closest Plaintiff’s Complaint comes is the statement that the minority population

is different on either side of the Rural Boundary. Complaint ¶¶ 8-9. This proportional

difference is not an allegation that the Rural Boundary caused the disparity and is not sufficient

to withstand a motion to dismiss. For example, there is no allegation regarding the population

differences prior to the enactment of the Rural Boundary.

          The Complaint purposefully fails to address the respective percentage of minority

residents before and after the Rural Boundary was adopted, because Plaintiff has not reviewed

such information. Instead, the Complaint only relies on statistics that there are more minorities

in the urban area than in the rural area, which is not a sufficient showing. Oviedo Town Ctr.

II, L.L.L.P., et al., v. City of Oviedo, Fla., No. 6:16-cv-1005-Orl-37GJK, 2017 WL 3621940,

at *7 (M.D. Fla. Aug. 23, 2017). In Oviedo, the plaintiffs used statistics in an attempt to show

a policy change affected racial minorities differently than non-minorities. This Court found,

however, that “it reveals only that more racial minorities live in OTC than the rest of Oviedo”



                                               18
and that “such a statistical disparity is insufficient to impose liability under a disparate impact

theory.” Id.

       Similarly to the plaintiffs in Oviedo, the only “showing” in Plaintiff’s Complaint is that

more minorities live in urban areas than rural areas, which is hardly unique to Seminole

County. Importantly, it is not a sufficient statistical showing that it is the Rural Boundary that

is causing housing to be more restrictive for minorities. Based on the lack of statistics regarding

the population differences prior to the Rural Boundary, this only reveals, as held in Oviedo,

that more racial minorities live on one side of the Rural Boundary than the other side. Id.

       Since disparate impact is typically demonstrated by statistics, Plaintiff must plead

allegations that, if ultimately proved true, would show a disparate impact. See Hallmark

Developers, Inc. v. Fulton Cty., Ga., 466 F.3d 1276, 1286 (11th Cir. 2006). In Hallmark

Developers, after a trial and on appeal, the 11th Circuit highlighted the guidelines required in

the statistical disparity a plaintiff must show. There, a developer challenged a county’s denial

of a request for rezoning and asserted an FHA disparate-impact claim. Id. The court held that

any impact must be in regard to the group affected by a decision, which was too speculative.

Id. There was no evidence that minorities would move into the new development and the

“inherently speculative” impact from a new development with no wait-list or evidence of those

seeking the housing was not enough to sustain a disparate-impact claim. Id. at 1287.

       Here, the Complaint contains no allegations about the effect the proposed development

would have or about the effect changing or moving the Rural Boundary would have. The lack

of any allegation regarding the impact of granting Plaintiff’s requested relief is fatal to its

disparate-impact claim.



                                                19
       The Complaint’s basic allegation that failing to rezone the Property “caused a disparate

impact on racial minorities in Seminole County” (Complaint ¶ 29) is exactly the type of

conclusory legal assertion couched as fact at which Twombly and Iqbal take aim and the Court

is not required to accept this as true. See Ng v. HSBC Mortgage Corp., No. 07-cv-5434, 2010

WL 889256, *12 (E.D.N.Y. Mar. 10, 2010) (dismissing plaintiff's claim of disparate impact

discrimination and finding that the claim was “alleged with little more than buzzwords and

conclusory labels”).

       Because Plaintiff’s Complaint lacks any allegation demonstrating a causal connection

between the Rural Boundary and any racial disparity, the Complaint must be dismissed.

V.     Counts II and IV Should be Dismissed Because Injunctive Relief is not Available

       In Counts II and IV of the Complaint, Plaintiff seeks injunctive relief, asking this Court

to: (a) amend Seminole County’s Comprehensive Plan in accordance with Plaintiff’s

application; (b) amend Seminole County’s Future Land Use Map in accordance with Plaintiff’s

application; (c) grant Plaintiff’s request to rezone the property in accordance with Plaintiff’s

application; and (d) remove the entire Rural Boundary Line (collectively, the “Rezoning

Relief”). See Complaint ¶¶ 8-10. As explained below, the Rezoning Relief Plaintiff seeks in

this case is improper and this Court should dismiss Counts II and IV.

       A comprehensive plan such as the one at issue in this case “is intended to provide for

the future use of land, which contemplates a gradual and ordered growth.” Bd. of County

Com'rs of Brevard County v. Snyder, 627 So. 2d 469, 475 (Fla. 1993). A county’s established

zoning involves more than just a classification – “[a]mong other things it involves the

consideration of future growth and development, adequacy of drainage and storm sewers,



                                              20
public streets, pedestrian walkways, density of population and many other factors which are

peculiarly within the legislative competence.” Prestige Homes of Tampa, Inc. v. Hillsborough

County, 220 So. 2d 427, 428 (Fla. 2d DCA 1969) (quoting City of Miami Beach v. Weiss, 217

So. 2d 836 (Fla. 1969); see also Palm Beach County v. Boca Dev. Associates, Ltd., 485 So. 2d

449, 452–53 (Fla. 4th DCA 1986) (same).

        For these reasons, Florida case law4 cautions that courts should “tread lightly” when it

comes to zoning decisions and “should be highly respectful of the decision of the legislative

body which, under the law, is vested with the power and charged with the duty of zoning.”

Watson v. Mayflower Prop., Inc., 223 So. 2d 368, 373–374 (Fla. 4th DCA 1969), writ

discharged, 233 So. 2d 390 (Fla. 1970); Brevard County v. Woodham, 223 So. 2d 344, 348

(Fla. 4th DCA 1969). The “ultimate classification of lands under zoning ordinances involves

the exercise of the legislative power, preventing the courts under the doctrine of separation of

powers from the invasion of this field.” Weiss, 217 So. 2d at 837–38; Pasco County v. J. Dico,

Inc., 343 So. 2d 83, 84 (Fla. 2d DCA 1977) (“The adoption of a zoning ordinance and zoning

maps is a legislative act.”); Palm Beach County v. Boca Dev. Associates, Ltd., 485 So. 2d 449,

452–53 (Fla. 4th DCA 1986) (explaining that “zoning decisions are primarily ‘legislative’ in

nature and should be made by zoning authorities responsible to their constituents.”). It is

simply “not the function of the trial court to rezone land” and any judgment ordering a county

to rezone land is improper. Paragon Group, Inc. v. Hoeksema, 475 So. 2d 244, 246 (Fla. 2d

DCA 1985); see also Lee County v. Morales, 557 So. 2d 652, 656 (Fla. 2d DCA 1990) (“The


4
         Most court reviewed land-use actions are brought in State Court, but federal law is similarly applied.
Baytree of Inverrary Realty Partners v. City of Lauderhill, 873 F.2d 1407, 1409 (11th Cir. 1989) (“Under both
federal and Florida law, zoning and land use decision-making, such as that presented here, is normally
characterized as a legislative function.”)


                                                      21
final judgment also erroneously ordered the County to rezone appellees' property and,

therefore, violates the separation of powers doctrine.”); Town of Longboat Key v. Kirstein, 352

So. 2d 924, 925 (Fla. 2d DCA 1977) (finding that a final judgment ordering rezoning violated

the separation of powers); Dade County v. Valdes, 366 So. 2d 809, 810 (Fla. 3d DCA 1979)

(holding that the court order is improper because it directed the county to affix a certain zoning

classification to a property); Metro. Dade County v. McGeary, 291 So. 2d 28, 29 (Fla. 3d DCA

1974) (reversing a trial court’s order requiring rezoning because it “has been held uniformly

and repeatedly that the ultimate classification of lands under zoning ordinances involves the

exercise of legislative power, a field the invasion of which by the courts is interdicted by the

doctrine of separation of powers.”); City of Miami Beach v. Breitbart, 280 So. 2d 18, 19 (Fla.

3d DCA 1973) (explaining that a court is not permitted to direct a county “that a certain use be

allowed for a property” because such an order invades the “legislative field which is prohibited

under the doctrine of separation of powers.”); City of S. Miami v. Martin Bros., Inc., 222 So.

2d 775, 776 (Fla. 3d DCA 1969) (explaining that, “in choosing a particular liberalized

classification and directing the city to so zone the property, the trial court invaded the

legislative field, which is prohibited under the doctrine of separation of powers . . . .”).

       The Rezoning Relief sought by Plaintiffs in this case is strikingly similar to what the

court found invalid in Orange County v. Butler Estates Corp., 303 So. 2d 66, 67 (Fla. 4th DCA

1974). In Orange County the plaintiff requested (and was granted) injunctive relief ordering

the county to rezone the property in accordance with the application plaintiff submitted. Id.

On appeal, the court reversed the decision, finding that the trial court’s ruling requiring the




                                                22
county “to rezone such property ‘in accordance with the (appellees') application’ does, indeed,

constitute an encroachment upon the exercise of the legislative power of the [county].” Id.

         Much like Orange County, the Plaintiff here demands that this Court enter an Order

granting the Rezoning Relief that it outlined in its application to Seminole County. Such an

Order would constitute an encroachment upon the County’s legislative power. This Court

should follow established Florida law and dismiss the overly broad requests for the Rezoning

Relief in Counts II and IV of Plaintiff’s Complaint.

                                               Motion to Strike

         This Court should strike Paragraph 10 of Plaintiff’s Complaint because its inclusion

violates Rule 12(f) of the Federal Rules of Civil Procedure, under which the district court may

strike from a pleading “any insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f).5

         While motions to strike are generally viewed with disfavor, allegations that have no

possible relation to the controversy and may cause prejudice to one of the parties are improper

and should be stricken. Seibel v. Soc'y Lease, Inc., 969 F. Supp. 713, 715 (M.D. Fla. 1997).

In evaluating a motion to strike, the Court must treat all well–pleaded facts as admitted and

cannot consider matters beyond the pleadings. Id.

         Federal courts have previously stricken racially charged material, as it is highly

prejudicial. Alvarado-Morales v. Digital Equipment Corporation, 843 F. 2d 613, 618 (1st Cir.


5“‘Immaterial’ matter is that which has no essential or important relationship to the claim for relief. . .” Fodor v.
E. Shipbuilding Grp., No. 5:12-CV-28-RS-CJK, 2014 WL 50783, at *5 (N.D. Fla. Jan. 7, 2014) (quoting 5 Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1382 (3d ed. 2004)). “‘Impertinent’ matter
consists of statements that do not pertain, and are not necessary, to the issues in question.” Id. “Scandalous matter”
may be that which reflects cruelly upon a party's moral character, uses repulsive language, or detracts from the
dignity of the court. Id. (citing Carone v. Whalen, 121 F.R.D. 231, 233 (M. D. Pa.1988)).


                                                         23
1988) (granting a motion to strike in a wrongful discharge case on the use of the terms

“concentration camp,” “brainwashed,” and “tortured”); Bureerong v. Uvawas, 922 F. Supp.

1450, 1479 (C.D. Cal. 1996) (striking the term “Slave Sweatshop” from a civil complaint as

highly prejudicial to the defendants while adding nothing to the material allegations in

plaintiff’s pleading when plaintiffs could show that defendants had subjected them to

involuntary servitude without using that term).

       Paragraph 10 of Plaintiff’s Complaint is the type of immaterial, impertinent, and

prejudicial allegation that a court should strike under Rule 12(f). It reads as follows: “From

1970 until 2006, the Seminole County School District was under a consent decree from the

United States ordering the desegregation of the Seminole County school system.” This

statement is immaterial because the Seminole County School District was and is a separate

legal entity from Seminole County, Florida and Seminole County, Florida was not a defendant

in the federal litigation, United States of America v. Seminole County School District, etc., et

al., Case No. 70-152-ORL-CIV, United States District Court, Middle District of Florida,

Orlando Division.

       This statement is included to inflame the jury and paint a racially charged picture about

Seminole County (that is over 10 years old). “Intent” of the Defendant is not related to the

causes of action in the Complaint, which only alleges disparate-impact and not disparate-

treatment. This offending statement, while having no relation to the underlying allegations,

provides an accusation of intentional racial bias and will undoubtedly improperly prejudice

Defendants.




                                              24
       The granting of a motion to strike matter in a pleading is aimed, in part, at avoiding

prejudice to a party by preventing a jury from seeing the offensive matter or giving the

allegations any other unnecessary notoriety inasmuch as, once filed, pleadings generally are

public documents and become generally available.            Granting this motion will avoid

unnecessary prejudice to the Defendant without prejudicing Plaintiff.

                                          Conclusion

       For the foregoing reasons, the Court should dismiss the Complaint in its entirety.

Plaintiff does not have standing to assert these claims under the FHA because Plaintiff is not

within the zone of interests and cannot assert the rights of third parties. Further, Plaintiff’s

claim is not ripe for adjudication. Additionally, Plaintiff has failed to state a cause of action

because it has failed to allege disparate impact or causation. Finally, Plaintiff’s request for

injunctive relief in Counts II and IV of the Complaint is improper and must be dismissed.



Dated: October 24, 2018                       Respectfully submitted,

 /s/ Shaina Stahl                                /s/ Lynn Porter-Carlton
 TODD K. NORMAN                                  A. BRYANT APPLEGATE
 Florida Bar No.:0062154                         Seminole County Attorney
 Lead Counsel                                    Florida Bar No. 346926
 SHAINA STAHL                                    LYNN PORTER-CARLTON
 Florida Bar No.: 77643                          Deputy County Attorney
 NELSON MULLINS BROAD AND                        Florida Bar No. 0455301
 CASSEL                                          Seminole County Attorney’s Office
 390 North Orange Avenue, Suite 1400             1101 East 1st Street
 Orlando, Florida 33802-4961                     Sanford, Florida 32771
 Phone: (407)839-4200 / Fax: (407)425 -8377      Phone: (407)665-7254 / Fax: (407)665-7272
 Todd.norman@nelsonmullins.com                   bapplegate@seminolecountyfl.gov
 Shaina.stahl@nelsonmullins.com                  lporter-carlton@seminolecountyfl.gov
 Angela.gonzalez@nelsonmullins.com               dedge@seminolecountyfl.gov
 Attorneys for Defendant Seminole County         Attorneys for Defendant Seminole County



                                               25
                              CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on the 24th day of October, 2018, I electronically filed the

foregoing with the Clerk of the Court pursuant to the Administrative Procedures for Electronic

Filing in Civil and Criminal Cases of the Middle District of Florida using the CM/ECF system,

which will send a notice of electronic filing to the following counsel of record: Rebecca

Rhoden, Esq. Rebecca.rhoden@lowndes-law.com and Michael D. Piccolo, Esq. of Lowndes,

Drosdick, Doster, Kantor & Reed, P.A., 215 North Eola Drive, Orlando, Fl 32801 (Counsel

for Plaintiff).



 /s/ Shaina Stahl                               /s/ Lynn Porter-Carlton
 TODD K. NORMAN                                 A. BRYANT APPLEGATE
 Florida Bar No.:0062154                        Seminole County Attorney
 Lead Counsel                                   Florida Bar No. 346926
 SHAINA STAHL                                   LYNN PORTER-CARLTON
 Florida Bar No.: 77643                         Deputy County Attorney
 NELSON MULLINS BROAD AND                       Florida Bar No. 0455301
 CASSEL                                         Seminole County Attorney’s Office
 390 North Orange Avenue, Suite 1400            1101 East 1st Street
 Orlando, Florida 33802-4961                    Sanford, Florida 32771
 Phone: (407)839-4200 / Fax: (407)425 -8377     Phone: (407)665-7254 / Fax: (407)665-7272
 Todd.norman@nelsonmullins.com                  bapplegate@seminolecountyfl.gov
 Shaina.stahl@nelsonmullins.com                 lporter-carlton@seminolecountyfl.gov
 Angela.gonzalez@nelsonmullins.com              dedge@seminolecountyfl.gov
 Attorneys for Defendant Seminole County        Attorneys for Defendant Seminole County




                                             26
